DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Preliminary Amendment dated February 11, 2020 is acknowledged. Claims 1, 3-19, 22 and 24 are pending in this application. Claims 2 and 20-21 have been cancelled. All pending claims are under examination. 

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on February 11, 2020; July 7, 2020;  February 10, 2021; February 26, 2021; and March 4, 2021 is acknowledged. A signed copy is attached to this office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims1, 3-5, 8-12, 14-19, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hume, III et al. (US 4,564,649). 
Hume discloses an aqueous adhesive comprising in an aqueous bases a polyvinyl alcohol (PVA) and a lignan sulfonate (abstract). It is noted that lignan sulfonate is water soluble polyphenol compound. 
	Regarding claim 3, it is noted the structure of PVA is:

    PNG
    media_image1.png
    473
    711
    media_image1.png
    Greyscale

Since formula 1 discloses m can be 0,  then polyvinyl alcohol meets the limitation of the claim. 
	Regarding claims 4 and 8, PVA has a hydroxyl functional group. 
	Regarding claim 5, there are about 1 to 8 parts of the lignin sulfonate per each part of the polyvinyl alcohol (abstract). 
 	Regarding claims 9, and 14-16, since Hume discloses the same composition recited in claim 1, it is deemed to have the same properties recited in the instant claims. Applicants attention is directed to MPEP 2112.1 II which states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable.
Regarding claims 10-12, the adhesive composition can contain 25-75% solids  and 27-75% water. The solids generally comprise a polyvinyl alcohol composition and a lignin sulfonate composition where there are 1-8 parts by weight lignin sulfonate per each part of polyvinyl alcohol (column 5, lines 27-37). 
Regarding claims 17-18, Hume discloses his adhesive has a variety of applications including cover pick up and case making in book manufacture, however, the instant claims are drawn to a composition of matter. The future intended use is not given patentable weight. 
Regarding claim 19, a “controlled drug delivery” is recited in the preamble, however, Applicant’s attention is directed to MPEP 2111.02 II which discloses If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). 
Regarding claim 22, Example IV discloses preparing a 4% aqueous solution of PVA, and adding it to a solution of lignin sulfonate. The resulting combination was the aqueous adhesive composition disclosed. 
Regarding claim 24,  the only active method step recited in the instant claims is “using the adhesive composition of claim 1”. Since Hume discloses the same composition and it can be “used”, the limitations of the claim are necessarily met. 
 	Hume, therefore anticipates the rejected claims. 

Claim 1, 3-10, 13-19, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2010/0258033). 
Yang discloses an aqueous wood adhesive. 
Example 7 discloses 100 g of water; 8 g of PVA, and 4 g of tannin. 
Regarding claim 3, it is noted the structure of PVA is:

    PNG
    media_image1.png
    473
    711
    media_image1.png
    Greyscale

Since formula 1 discloses m can be 0,  then polyvinyl alcohol meets the limitation of the claim. 
	Regarding claims 4 and 8, PVA has a hydroxyl functional group. 
	Regarding claim 5, as noted above, Example 7 discloses 4 g of tannin/8 g of PVA, which is a content ratio of 0.5. 
Regarding claims 6-7, as noted above, Yang discloses tannin, which is also known as tannic acid.  
Regarding claims 9, and 14-16, since Yang discloses the same composition recited in claim 1, it is deemed to have the same properties recited in the instant claims. Applicants attention is directed to MPEP 2112.1 II which states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable.
Regarding claim 13,  Example 7 additionally disclose the use of citric acid and salicylic acid, which are both organic solvents. 
Regarding claims 17-18, Yang discloses his adhesive has a variety of applications including cover pick up and case making in book manufacture, however, the instant claims are drawn to a composition of matter. The future intended use is not given patentable weight. 
Regarding claim 19, a “controlled drug delivery” is recited in the preamble, however, Applicant’s attention is directed to MPEP 2111.02 II which discloses If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). 
Regarding claim 24,  the only active method step recited in the instant claims is “using the adhesive composition of claim 1”. Since Yang discloses the same composition and it can be “used”, the limitations of the claim are necessarily met. 
 	Yang, therefore anticipates the rejected claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615